     Case 2:19-cv-00722-JAD-NJK Document 18 Filed 02/12/21 Page 1 of 1




 1

 2
                                UNITED STATES DISTRICT COURT
 3
                                       DISTRICT OF NEVADA
 4

 5    DAVID BURNS,                                            Case No. 2:19-cv-00722-JAD-NJK
 6                                     Plaintiff,                          ORDER
 7                  v.
 8    M.D. HANF, et al.,
 9                                  Defendants.
10

11          The inmate early mediation is hereby RESET for 8:30 a.m. on April 23, 2021. To the

12   extent a supplementation is necessary with respect to mediation briefs or the email addresses for

13   the remote mediation, such supplementation must be made by April 9, 2021.

14          IT IS SO ORDERED.

15          DATED: February
                   November 12,
                            19, 2021
                                2020

16

17
                                                    Nancy J. Koppe
18                                                  United States Magistrate Judge
19

20

21

22

23

24

25

26
27

28
